Cardona, P.J.
Appeal from an order of the Family Court of Broome County (Charnetsky, J.), entered January 8, 2010, which granted petitioner’s application, in a proceeding pursuant to Social Services Law § 384-b, to adjudicate Serenity KK. an abandoned child, and terminated respondent’s parental rights.
Serenity KK. was placed in the care and custody of petitioner shortly after her birth in January 2008. On March 26, 2009, petitioner commenced this proceeding alleging that respondent, the child’s mother, abandoned the child for a period of six months immediately preceding the petition. Following a hearing, Family Court granted the petition, finding the child to be abandoned and terminated respondent’s parental rights.
On appeal, respondent does not challenge Family Court’s finding of abandonment and termination of her parental rights. Rather, respondent contends that the court erred in not properly considering whether to place the child with respondent’s sister. That issue is not relevant to respondent’s parental rights and, moreover, she lacks standing to raise that issue on behalf of her sister (see Matter of Andrew Z., 41 AD3d 912, 913 [2007]). To *819the extent that respondent claims that her request for visitation during the pendency of the proceedings should have been granted, that issue is now moot.
Mercure, Malone Jr., Stein and Garry, JJ., concur. Ordered that the appeal is dismissed, without costs.